Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
CANCEL Claims 8-15

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 in the reply filed on 4/1/2022 is acknowledged.
Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply.
This application is in condition for allowance except for the presence of claims 8-15 directed to inventions non-elected without traverse.  Accordingly, claims 8-15 have been cancelled as discussed above.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The best art of record, Wardropper (WO 2017/045690A1), discloses a method of making a wind turbine blade comprising first 20 and second 21 half shells and a shear web 15 adhesively bonded between opposed inner surfaces of the half shells, the method comprising the following steps in any suitable order: providing first and second half shells of the blade, each half shell extending in a spanwise direction between a root end and a tip end and extending in a chordwise direction between a leading edge and a trailing edge, wherein a first shear web mounting region is defined on an inner surface of the first half shell and a second shear web mounting region is defined on an inner surface of the second half shell; providing a longitudinally-extending shear web comprising a web panel disposed between first 24 and second 16 mounting flanges (Fig. 4); providing a plurality of bars 25 each extending between a fixed end and a free end, the fixed ends of the bars being attached to the shear web such that the bars project from the shear web in a direction transverse to the web panel (Fig. 7, 9); providing a plurality of mounts 12 respectively in a plurality of fixed locations relative to the leading and/or trailing edge of the first and/or second half shell (Fig. 9); arranging the shear web in the first half shell such that the first mounting flange is located in the first shear web mounting region, with adhesive being provided between the first mounting flange and the inner surface of the first half shell (pg. 12, lines 1-7); engaging the bars respectively with the plurality of mounts such that the bars support the shear web substantially vertically in the first half shell (Fig. 4, 9);adhesive being provided between the second mounting flange and the inner surface of the second half shell (para. connecting page 13-14); detaching the bars from the shear web; and lowering the upper half shell onto the lower half shell to close the gap between the two half shells and to compress the adhesive between the shear web mounting flanges and the half shells (pg. 12, lines 7-12). 	Wardropper does not disclose providing a plurality of web flange locators in the second shear web mounting region; arranging the half shells one above the other such that one of the half shells becomes an upper half shell and the other half shell becomes a lower half shell and such that mutually opposed leading and/or trailing edges of the first and second half shells are spaced apart vertically to define a gap therebetween through which the bars extend such that the free ends of the bars are accessible outside the opposed half shells; locating the second mounting flange of the shear web in the plurality of web flange locators. The prior art of record does not disclose nor render obvious these limitations in combination with the other claimed limitations and the claims are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J WALTERS whose telephone number is (571)270-5429. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan J. Walters/Primary Examiner, Art Unit 3726